      Case 5:20-cv-00371-MTT-CHW Document 7 Filed 12/22/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION


ADRIAN JOHNSON,                  :
         Plaintiff,              :
                                 :                NO. 5:20-CV-371-MTT-CHW
           VS.                   :
                                 :
GREEN, et al.,                   :
           Defendants.           :
________________________________ :


                                         ORDER

       Plaintiff Adrian Johnson, a prisoner confined at the Georgia Diagnostic &

Classification Prison in Jackson, Georgia filed a pro se pleading that was docketed as a 42

U.S.C. § 1983 civil rights claim. ECF No. 1. However, it was unclear from Plaintiff’s

pleadings whether Plaintiff meant file his claims as a § 1983 action or as a habeas claim.

Id. Therefore, on October 26, 2020, the Court ordered Plaintiff to recast his complaint

and provided specific instructions regarding how to do so. ECF No. 3. Plaintiff was also

ordered to either submit a properly completed motion to proceed in forma pauperis or pay

the $400.00 filing fee. Id. Plaintiff was given twenty-one (21) days to respond and was

informed that failure to comply would result in dismissal of his action. Id. Plaintiff failed

to respond.

       Therefore, on December 2, 2020, the Court notified Plaintiff that it had not received

a response and ordered him to show cause why his action should not be dismissed for

failure to comply and diligently prosecute his claims.          ECF No. 5.       The Court


                                             1
      Case 5:20-cv-00371-MTT-CHW Document 7 Filed 12/22/20 Page 2 of 2




unambiguously informed Plaintiff that his action would be dismissed if he failed to

respond. Id. Plaintiff was given fourteen (14) days to respond and he failed to do so.

       Because Plaintiff has failed to respond to the Court’s orders or otherwise prosecute

his case, his complaint is DISMISSED WITHOUT PREJUDICE. See Fed. R. Civ. P.

41(b); Brown v. Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir. 2006) (“The

court may dismiss an action sua sponte under Rule 41(b) for failure to prosecute or failure

to obey a court order.”) (citing Fed. R. Civ. P. 41(b) and Lopez v. Aransas Cty. Indep. Sch.

Dist., 570 F.2d 541, 544 (5th Cir. 1978)).



       SO ORDERED, this 22nd day of December, 2020.



                                             S/ Marc T. Treadwell
                                             MARC TREADWELL, CHIEF JUDGE
                                             UNITED STATES DISTRICT COURT




                                              2
